Citation Nr: 0805722	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-03 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1966 to June 1969 
and from April 1970 to November 1972.  He served in Vietnam, 
where he earned the Combat Action Ribbon and the Purple 
Heart. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision of the 
Winston-Salem, North Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA). 


FINDING OF FACT

The veteran's PTSD has been productive of total occupational 
and social impairment since April 13, 2006.  


CONCLUSION OF LAW

The criteria for an initial 100 percent evaluation for PTSD 
have been met since April 13, 2006.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Code 9411 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

This appeal arises from disagreement with the initial 
evaluations following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

All relevant and identified treatment records have been 
obtained and the veteran has been afforded necessary VA 
examinations.

VA treatment records refer to private psychiatric treatment.  
Records of this treatment are not part of the claims folder.  
VA, however, is not obligated to obtain records unless they 
are adequately identified and necessary releases are 
provided.  38 C.F.R. § 3.159(c)(1)(i) (2007).  The veteran 
has not identified the sources of his private treatment and 
he has not provided VA with releases to obtain these records.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

The Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Entitlement to service connection for PTSD was established in 
a May 2004 rating decision.  A 50 percent evaluation was 
assigned for this disability, effective from December 18, 
2003.  The evaluation was increased to 70 percent by a 
January 2006 rating, also effective December 18, 2003.  

PTSD is evaluated under the General Rating Formula for Mental 
Disorders.  

Under this formula, a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.  

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, if follows that the veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

The current 70 percent evaluation is merited for occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Code 9411.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

A Global Assessment of Function score of 51 to 60 indicates 
moderate symptoms, or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 41 to 50 
signifies serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 31 
to 40 signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., where a depressed man avoids friends, neglects family, 
and is not able to work).  American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorder (DSM), 
32 (4th ed.) (1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 
(2007).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The veteran was afforded a private psychiatric examination in 
February 2004.  His symptoms included daily intrusive 
thoughts, frequent nightmares, flashbacks, distress when 
reminded of past traumas, anhedonia, estrangement and 
detachment from others, severe sleep disturbance, 
irritability, and severe anger outbursts.  Other symptoms 
were concentration and memory problems, hypervigilance, and 
exaggerated startle response.  He was unable to tolerate 
crowds or people standing behind him.  The veteran also 
experienced depressive symptoms such as a depressed mood, 
decreased energy, thoughts of death and suicide, and crying 
spells.  He had panic attacks at least twice a week.  

Auditory and visual hallucinations were described, including 
movement or shadows in his peripheral vision, or hearing 
people call his name.  The veteran had been married to his 
second wife for 25 years and worked as a truck driver.  He 
reported a long history of very frequent conflicts and 
arguments at work due to irritability and anger outbursts.  

On examination, the veteran did not have any current 
hallucinations or delusions, and did not have suicidal or 
homicidal thoughts.  He had an anxious mood and restricted 
affect, but normal dress and speech, with fair judgment and 
insight.  The diagnosis was chronic severe PTSD, and the 
estimated score on the GAF was 33.  The examiner opined that 
the veteran was severely compromised in his ability to 
sustain social and work relationships, and that he was 
considered permanently and totally disabled and unemployable. 

A March 2004 VA PTSD examination noted a history of suicidal 
thoughts and attempts.  The veteran worked full time and 
lived with his wife.  He did not have any friends, mainly 
spent his free time around his yard, and did not go to 
church.  

On mental status examination, the veteran was at times 
tearful.  He did not have any current homicidal or suicidal 
ideations, nor any delusions or hallucinations.  His memory 
was good, and his insight and judgment were adequate.  No 
other abnormalities were noted.  The diagnoses included PTSD 
and depressive disorder.  The GAF score was 51 and the 
examiner opined that the veteran had moderately serious 
impairment of psychosocial functioning.  

VA treatment records dated from 2004 to 2005 show treatment 
for PTSD.  In September 2004, the veteran reported that since 
starting Wellbutrin and Seoquel five months earlier, his 
symptoms were much improved.  He described his mood as 
"pretty good" with less irritability.  He slept well and 
reported no problems with his energy level, concentration or 
appetite.  He continued to experience recurrent thoughts 
about combat and was hypervigilant.  He avoided crowds and 
people.  He denied hallucinations and suicidal ideation.  His 
GAF was 71.

The veteran underwent an additional VA PTSD examination in 
November 2005.  He reported that he rarely slept well.  He 
thought constantly about killing himself when he was driving 
his truck.  He would believe he saw things in the truck 
window, which would cause him to jerk the wheel.  He was very 
anxious and tense during the day, and had a lot of problems 
with anger.  

He had worked as truck driver for a contractor to the postal 
service for the past two years.  He reported that he had lost 
many jobs in the past due to psychiatric problems.

The veteran's spouse reported that he was unable to pay the 
bills and would get things mixed up.  He often lost his 
temper and punched holes in the walls.  The veteran had to 
isolate himself, and the only way he could continue work was 
because he was in the truck alone.  However, he had gotten in 
trouble at work by cursing at people when he arrived at his 
destination.  The veteran continued to have suicidal thoughts 
when driving his truck.  

On mental status examination, the veteran reported feeling 
worthless and hopeless.  He had nightmares, intrusive 
memories, poor sleep, startle response, and hypervigilance 
but no flashbacks.  He was very isolated and withdrawn.  He 
was also depressed, anxious and very irritable, but he did 
not have panic attacks.  His impulse control was poor.  The 
diagnosis was PTSD.  The GAF was 42, with serious 
occupational and severe social impairment.  

VA treatment records from 2006 show that the veteran 
continued to receive treatment for PTSD, and that he 
continued to have the same symptoms as previously reported.  

In an application for increased compensation based on 
unemployability, received in April 2006; the veteran reported 
that PTSD had caused him to become too disabled to work on 
April 13, 2006.  He reported that he had worked as a truck 
driver 40 hours per week between April 2003 and April 2004, 
earning $12,000, and missing seven days of work.  From May 
2004 to April 2006, he had worked as a truck driver 55 hours 
per week, earning $50,000, and missing seven days of work.

The veteran's most recent VA examination for PTSD was 
conducted in November 2006.  The veteran did not have any 
current homicidal or suicidal thoughts.  He did have problems 
with the activities of daily living, including severe 
problems with shopping and recreational activities.  He had 
left his job due to his health, getting a ticket, and being 
told by his boss that he lost his temper too much.  The 
veteran's temper was noted to have improved with medication 
and being out of work.  His nightmares continued but were not 
as clear, and he was sleeping 16 hours a day due to a feeling 
of being worn out.  He continued to avoid crowds.  

The veteran had an ongoing problem with a depressed mood.  
The diagnosis was PTSD, and his score on the GAF was 42.  The 
examiner stated that the veteran's symptoms continued to be 
severe, and that his thoughts were almost totally consumed by 
the war.  He had strong rage and paranoia, which caused 
severe impairment in his functional ability to maintain 
employment.  

The veteran has submitted several lay statements and a 
statement from his wife.  These relate that the veteran has a 
very volatile temper, which includes aggression and violence.  
The veteran's wife also describes the veteran's employment 
history and inability to hold a job for any significant 
period.  

This record demonstrates that the veteran has had serious 
disability from PTSD throughout most of the time since 
service connection for PTSD became effective.  Prior to April 
13, 2006, he was able, however, to maintain gainful 
employment, and maintained a relationship with his wife.  
Hence, it cannot be found that PTSD caused total occupational 
and social impairment.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.7, 
4.21.

Since April 13, 2006, the veteran has been unemployed.  He 
has been given GAFs indicative of an inability to maintain 
employment or social relationships, and the record indicates 
that he has been able to maintain essentially no social 
relationships other than that with his wife.  The Board 
concludes that the veteran has PTSD that has approximated 
total social and occupational impairment since December 13, 
2006.  38 C.F.R. §§ 4.7, 4.21.


ORDER

Entitlement to an initial evaluation of 100 percent for PTSD 
is granted, effective April 13, 2006.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


